United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                     January 5, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-61074
                          Summary Calendar


                      JAFAR IBRAHIM MUHAMMAD,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A78 555 116)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Jafar Ibrahim Muhammad, a native and citizen of Pakistan,

petitions for review of the decision of the Board of Immigration

Appeals (BIA) dismissing his appeal from the immigration judge’s

(IJ) denial of his application for withholding of deportation and

protection under the Convention Against Torture (CAT).          The BIA

determined: Muhammad’s testimony was not credible, noting Muhammad

claimed to have been mistreated prior to 1984 under the government

of Muhammad Nawaz Sharif, but that Sharif did not assume power



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
until 1990.   The BIA also determined:   Muhammad’s testimony was

uncorroborated; and he had not been personally harmed in almost 20

years.

     Muhammad contends he is entitled to asylum and withholding of

deportation because he has been a victim of past persecution and

has established a well-founded fear of future persecution.      He

asserts the BIA’s credibility determination relied on his testimony

regarding the dates that events occurred but did not call into

question his having suffered political persecution.        He also

contends he suffered such persecution as recently as 2000, when his

house was burned.

     Muhammad conceded before the BIA that his application for

asylum was untimely.   Because Muhammad did not administratively

exhaust his asylum claim by pursuing it before the BIA, we lack

jurisdiction to address it.   See Wang v. Ashcroft, 260 F.3d 448,

452-53 (5th Cir. 2001).   Additionally, Muhammad has abandoned his

claim under the CAT by not briefing it in his petition for review.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     To obtain withholding of removal, an applicant “must show that

‘it is more likely than not’ that his life or freedom would be

threatened by persecution” based on his political opinion, race,

religion, nationality, or membership in a particular social group.

Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002) (quoting 8

C.F.R. § 208.16(b)(1)).   We review for substantial evidence the


                                 2
BIA’s determination that an alien is not entitled to withholding of

removal and    do   not   substitute       our   judgment   of   the   witness’s

credibility for that of the BIA or IJ.            See id. at 905-06; Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).             The BIA’s decision did not

rely solely on discrepancies in the dates of the events as related

by Muhammad, but also considered the uncorroborated nature of his

testimony.    Considering the record as a whole, the determination

that Muhammad did not establish entitlement to withholding of

deportation is supported by substantial evidence.                 See Chun, 40

F.3d at 79.

                                                                       DENIED




                                       3